DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ott et al.
Regarding claim 6, Ott teaches a varistor assembly comprising a plurality of varistor elements (At least two as shown in the reproduced figure 1 of Ott, wherein the two varistor elements located above the dashed line and below the dash line.) connected in parallel by a connecting electrode (the varistors are stacked and/or connected in parallel by the connecting electrodes 18 and 19; see at least col. 3, lines 52-65 and figure 1), wherein:
each of the plurality of varistor elements includes:
a sintered body (varistor material and inner electrodes are sintered; see col. 3, lines 38-51) having a pair of end faces (left and right surfaces 6 and 5, respectively);
at least one pair of internal electrodes (inner electrodes 3 and 4) disposed in the sintered body; and
a pair of external electrodes (metal layers 7 and 8), each of the pair of external electrodes disposed on each of the pair of end faces (surfaces 5 and 6) and electrically connected to each of the at least one pair of internal electrodes (inner electrodes 3 and 4),
the connecting electrode (18 and/or 19) is connected to one of the pair of external electrodes (electrode 7 and 9) at one of the pair of end faces (surface 5 and 6), and
each of the plurality of varistor elements satisfies S/V < 1.9 mm, where S is a surface area of the sintered body and V is a volume of the sintered body (Ott teaches the varistor body ranging between 1-10 mm in length, between 1-3.6 mm in width, and between 0.5 to 3 mm in thickness.  With the length being 10 mm, the width being 3.6 mm, and height or thickness being 3 mm, the S [surface area] equals 153.6 mm2 and V [volume] equals 108 mm3.  Therefore, the S/V is less than 1.9 mm-1 at 1.42 mm-1.  Same could be said for length at 10 mm, width at 3 mm and height at 2 mm [S/V=1.86 mm-1 ].)

    PNG
    media_image1.png
    240
    383
    media_image1.png
    Greyscale

Regarding claims 7 and 8, Ott teaches the varistor assembly, wherein the varistor elements satisfy 5 ≤ n1 ≤ 200 (Ott teaches his varistor having up to 50 layers; see col. 5, lines 1-3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott.
Regarding claim 5, Ott teaches the claimed invention, including a plurality of the first
group varistor elements having an identical size among elements of the plurality of first group
varistor elements (monolithic varistor body manufactured from multi-layer same material
varistor [col. 1, lines 6-10 and col. 2, lines 5-8] having the same size [see discussion above]). 
Ott however, does not list a coefficient of variation of voltage when 1 mA is applied being less than or equal to 0.035.
Ott teaches stabilizing the varistor by controlling the number of varistor material layers
(see col. 5, lines 4-17), the thickness of each varistor material layers (col. 5, lines 25-35), and/or controlling the sintering temperature (col. 5, lines 27-42). Ott compares his improvements over a prior teaching (col. 1, lines 20-25), wherein the non-linearity coefficient o in the prior teaching is in the range of 20-30, and the varistor voltage, measured at 1 mA, is near the range of 4-40 volts.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have reached the voltage variation claimed, since Ott teaches the method for
reaching a uniform surge current flow in the varistor elements connected in parallel, including
controlling the number of the varistor layers, the thickness of the varistor layers, and controlling
heating/sintering temperature to reach a needed coefficient of variation of voltage.
Allowable Subject Matter
Claims 1, 3, 5, and 10-12 are allowed over the prior art of record.
Regarding claim 1, the prior art of record do not teach or suggest a varistor assembly having “the plurality of varistor elements includes a plurality of first group varistor elements and one or more second group varistor elements,
each of the plurality of first group varistor elements satisfies S1/V1 ≥ 1.9 mm-1, where S1 is a surface area of the sintered body and V1 is a volume of the sintered body,
2 ≤ n1 ≤ 200 is satisfied, where n1 is a number of the plurality of first group varistor elements,
each of the one or more second group varistor elements satisfies S2/V2 < 1.9 mm-1, where S2 is a surface area of the sintered body and V2 is a volume of the sintered body, and
1 ≤ n2 ≤ 5 is satisfied, where n2 is a number of the one or more second group varistor elements.”
	Claims 3 and 5 depend on claim 1. 
Regarding claim 10, the prior art of record do not teach or suggest a varistor assembly having “the plurality of varistor elements includes a plurality of first group varistor elements and one or more second group varistor elements,
each of the plurality of first group varistor elements satisfies S1/V1 < 1.9 mm-1, where S1 is a surface area of the sintered body and V1 is a volume of the sintered body,
2 ≤ n1 ≤ 200 is satisfied, where n1 is a number of the plurality of first group varistor elements,
each of the one or more second group varistor elements satisfies S2/V2 < 1.9 mm-1, where S2 is a surface area of the sintered body and V2 is a volume of the sintered body, and
1 ≤ n2 ≤ 5 is satisfied, where n2 is a number of the one or more second group varistor elements.”
Claims 11 and 12 depend on claim 10.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833